Opinion issued April 14, 2015




                                         In The

                                Court of Appeals
                                        For The

                            First District of Texas
                             ————————————
                                NO. 01-15-00287-CV
                             ———————————
                     IN RE JESSICA BACHELOR, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Jessica Bachelor, has filed a petition for writ of mandamus,

challenging the trial court’s orders abating the underlying proceeding and

transferring it to Smith County, Texas “for consolidation into the case pending

there in County Court at Law #2, Cause No. 14-2462-F.”1



1
      The underlying case is In the Matter of the Marriage of Jessica Thao Mai Bachelor and
      Eric Charles Bachelor and in the Best Interest of E.J.M.B., a Child, Cause No. 2014-
      We deny the petition for writ of mandamus. We dismiss relator’s motion for

temporary relief as moot.




                                    PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




      57427, in the 246th District Court of Harris County, Texas, the Honorable Charley Prine
      presiding.



                                             2